Status of Claims
Claims 18-20 and 22-27 are pending. Claims 18-20 and 22-27 are examined below.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment page 4, filed 12/02/2021, with respect to the argument that the limitation (formerly of Claims 7, 14 and 21 and presently of Claim 18) “configured to extend beyond a commissure” creates a structural limitation have been fully considered and are persuasive. 
Applicant’s amendments, see Claims, filed 12/02/2021, “collapsible for introduction into a catheter” with respect to Claim 18 have been fully considered and overcome the cited prior art.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of Woo Yi-Ren (DE 60124930 T2) and Braido (US 2014/005771 A1).
Applicant's arguments, see Applicant Arguments/Remarks Made in an Amendment page 5-8,  filed 12/02/2021 have been fully considered but they are not persuasive. Regarding the amended Claim 18, Applicant argues that the limitation “wherein at least a part of an edge of the leaflet, at the free end, is thicker 4 than a remainder of the valve leaflet extending to and including the curved fixed end, and the thicker part of the edge of the leaflet is configured to extend beyond a commissure” is not met by the Woo Yi-Ren reference. Applicant asserts that the Woo Yi-Ren reference does not teach that the thicker part of the edge of the leaflet extends beyond a commissure because the portion of the reference that the Applicant cites teaches additional reinforcement strips, separate and spaced from the reinforcement strip along the free edge of the leaflet, that are embedded into the leaflet closer to the fixed edge of the leaflet. Applicant cites the Woo Yi-Ren Fig. 2D and 2E to show the separate strips not connected to the free edge and thus extending from the free edge “beyond the commissure.” This argument is not persuasive, however, because Applicant is arguing a rejection that was not made.


    PNG
    media_image1.png
    563
    702
    media_image1.png
    Greyscale

After Applicant’s arguments it is clear the thicker edge is meant to extend away the free edge towards the base, fixed edge of the leaflet in the direction displayed in “Annotated Figure Specification 3” below.

    PNG
    media_image2.png
    600
    727
    media_image2.png
    Greyscale

However, under the interpretation according to Applicant’s arguments of the claim language Woo Yi-Ren still teaches the subject claim limitation. In the reference’s description of cited drawings Figs. 2A-B, the 9th paragraph of the section titled “Structure, composition and production of wings”, the paragraph beginning with “If a reinforcing element is included, as in the 2A…”, describes the width of the reinforcement band to be between 0.1-10mm, such that the thicker part of the edge of the leaflet extends 10mm beyond the commissure. The rejection below is updated to include this.
Claim Rejections - 35 USC § 112
Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation " The prosthetic heart valve according to claim 21, wherein the thicker part of the edge of the leaflet is formed by a sutured 4 biologic tissue patch.". Claim 22 recites the limitation " The prosthetic heart valve according to claim 21, wherein the thicker part of the edge of the leaflet is formed by a sutured strip 4 of material selected from: ePTFE, polymer fabric, polyester fabric." Claims 22 and 23 depend from Claim 21 which has been cancelled. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-20, 23-24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo Yi-Ren (DE 60124930 T2) and Braido (US 2014/005771 A1).
Regarding Claim 18, Woo Yi-Ren teaches a prosthetic heart valve comprising a frame (e.g. Fig. 1, element 114; Page 4 of the Translated specification, Detailed Description, 4th paragraph), and a valve leaflet (e.g. Fig. 1, elements 102, 104; Page 5 of the Translated specification,  5th paragraph under title “Valve Prostheses” beginning with “Regarding 1..”), the valve leaflet having a curved fixed end that is attached with respect to the frame (e.g. Fig. 1, element 122, 124; Fig. 7, 8; Page 5 of the Translated specification, 5th paragraph under title “Valve Prostheses” beginning with “Regarding 1..”), and a free end including a coaptation edge and a commissure (e.g. Fig. 1, element 130, 132; 5th paragraph under title “Valve Prostheses” beginning with “Regarding 1..”), wherein at least a part of an edge of the leaflet at the free end is thicker than a remainder of the valve leaflet extending to and including the curved fixed end. (e.g. Fig. 2A-C, element 154; Fig. 7, element 320; 5th paragraph under title “Valve Prostheses” beginning with “Regarding 1...”), and the thicker part of the edge of the leaflet is configured to extend beyond a  commissure (e.g. Page 9 of the Translated specification, 9th paragraph of the section titled “Structure, composition and production of wings”, the paragraph beginning with “If a reinforcing element is included, as in the 2A…”, the thicker portion of the edge can extend 10mm beyond the commissure).
Woo Yi-Ren does not disclose the following details, however, Braido teaches a prosthetic heart valve leaflet that is collapsible for introduction into a catheter (e.g. “for introduction into a catheter” is intended use and the limitation is considered met if the cited structure is capable of achieving this use; [0008], [0040], [0045]).
Woo Yi-Ren and Braido are concerned with the same field of endeavor as the instant claim, namely, implants placed at a valve annulus to repair a diseased state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woo Yi-Ren such that the frame is collapsible as taught by Braido to in order to introduce the valve inside a delivery device for minimally invasive delivery techniques  (e.g. Braido, ¶ [0045]). 
Regarding Claim 19, Woo Yi-Ren does not disclose the following details, however, Braido teaches a prosthetic heart valve leaflet wherein the thicker part of the edge of the leaflet is formed by a folding of the leaflet (e.g. Fig. 14A; ¶ [0075]-[0076]). 
Woo Yi-Ren and Braido are concerned with the same field of endeavor as the instant claim, namely, implants placed at a valve annulus to repair a diseased state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woo Yi-Ren such that the thicker portion of the leaflet is formed by folding of the leaflet as taught by Braido to reinforce that area of the leaflet (e.g. Braido, ¶ [0074]-[0077]). 
Regarding Claim 20, Woo Yi-Ren does not disclose the following details, however, Braido teaches a prosthetic heart valve leaflet wherein the thicker part of the edge of the leaflet is formed by a suture of a strip of material (e.g. ¶ [0074], [0075], and [0077]).
Woo Yi-Ren and Braido are concerned with the same field of endeavor as the instant claim, namely, implants placed at a valve annulus to repair a diseased state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woo Yi-Ren such that the thicker portion of the edged is formed by a suture of a strip of material as taught by Braido to increase durability of the leaflet (e.g. Braido, ¶ [0074]-[0077]). 
Regarding Claim 23, Woo Yi-Ren does not disclose the following details, however, Braido teaches a prosthetic heart valve leaflet wherein the thicker part of the edge of the leaflet is formed by a sutured strip of material selected from: ePTFE, polymer fabric, polyester fabric (e.g. ¶ [0079]).
Woo Yi-Ren and Braido are concerned with the same field of endeavor as the instant claim, namely, implants placed at a valve annulus to repair a diseased state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woo Yi-Ren such that the thicker portion of the leaflet is formed by a sutured strip of material as taught by Braido to add more support to an area of the leaflet (e.g. Braido, ¶ [0079]). 
Regarding Claim 24, Woo Yi-Ren teaches a prosthetic heart valve configured for a prosthetic mitral valve (e.g. Page 3-4 of the Translated specification, Detailed Description, 2nd paragraph).
Regarding Claim 26, Woo Yi-Ren teaches a prosthetic heart valve configured for a prosthetic mitral valve (e.g. Fig. 1, element 102, 104, 106).
Regarding Claim 27, Woo Yi-Ren teaches a prosthetic heart valve comprising a frame (e.g. Fig. 1, element 114; Page 3-4 of the Translated specification, Detailed Description, 4th paragraph), and a valve leaflet (e.g. Fig. 1, elements 102, 104; Page 5 of the Translated specification, 5th paragraph under title “Valve Prostheses” beginning with “Regarding 1..”), the valve leaflet having a curved fixed end that is attached with respect to the frame (e.g. Fig. 1, element 122, 124; Fig. 7, 8; Page 5 of the Translated specification, 5th paragraph under title “Valve Prostheses” beginning with “Regarding 1..”), and a free end including a coaptation edge and a commissure (e.g. Fig. 1, element 130, 132; Page 5 of the Translated specification, 5th paragraph under title “Valve Prostheses” beginning with “Regarding 1..”), wherein at least a part of an edge of the leaflet at the free end (e.g. Fig. 2A-C, element 154; Fig. 7, element 320) is thicker than a remainder of the valve leaflet extending to and including the curved fixed end (e.g. Fig. 2A-C, element 154; Fig. 7, bottom of element 322; Page 9 of the Translated specification, 8th paragraph of the section titled “Structure, composition and production of wings”, the paragraph beginning with “The reinforcement may have a thickness…”), for increasing a coaptation length at the edge of the leaflet and preventing regurgitation (e.g. This portion of the limitation recites functional language and is considered met if the cited structure performs the recited function; The cited structure is the same as the present claims and thus should perform the same function), while a middle portion of the leaflet is thinner to facilitate flexure during cardiac cycles (Page 9 of the Translated specification, 8th paragraph of the section titled “Structure, composition and production of wings”, the paragraph beginning with “The reinforcement may have a thickness…”; the thickness of the free edge can be greater than the remainder of the body such that the middle of the body is also thinner than the free edge), and the thicker part of the edge of the leaflet is configured to extend beyond a  commissure (e.g. Page 9 of the Translated specification, 9th paragraph of the section titled “Structure, composition and production of wings”, the paragraph beginning with “If a reinforcing element is included, as in the 2A…”, the thicker portion of the edge can extend 10mm beyond the commissure).
Woo Yi-Ren does not disclose the following details, however, Braido teaches a prosthetic heart valve leaflet that is collapsible for introduction into a catheter (e.g. “for introduction into a catheter” is intended use and the limitation is considered met if the cited structure is capable of achieving this use; [0008], [0040], [0045]).
Woo Yi-Ren and Braido are concerned with the same field of endeavor as the instant claim, namely, implants placed at a valve annulus to repair a diseased state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woo Yi-Ren such that the frame is collapsible as taught by Braido to in order to introduce the valve inside a delivery device for minimally invasive delivery techniques  (e.g. Braido, ¶ [0045]). 
Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Woo Yi-Ren (DE 60124930 T2) in view of Braido (US 2014/005771 A1) as applied to claims 18-20, 23-24 and 26 above, and further in view of Girard et al. (US 20110295363 A1).
Regarding Claim 22, Woo Yi-Ren does not disclose the following details, however, Girard teaches a prosthetic heart valve leaflet wherein the thicker part of the leaflet edge is formed by a sutured biologic tissue patch is obvious under the rationale of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) at 1397; MPEP 2143. The use of biological tissue as a material for reinforcement in prosthetic heart valves is identified in Girard (e.g. ¶ [0185]). 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo Yi-Ren (DE 60124930 T2) in view of Braido (US 2014/005771 A1) as applied to claims 18-20, 23-24 and 26  above, and further in view of Hill et al. (US 20090281618 A1).
Regarding Claim 25, Woo Yi-Ren does not disclose the following details, however, having the prosthetic heart valve leaflet in the Woo Yi-Ren reference have the valve comprises one leaflet is obvious under the rationale simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) at 1397; MPEP 2143. A prosthetic heart valve leaflet with a single leaflet is taught by Hill et al. (Fig. 9; ¶ [0035], [0040]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.R./Examiner, Art Unit 3774                  


/YASHITA SHARMA/Primary Examiner, Art Unit 3774